          Case 3:19-cv-00774-JWD-SDJ                    Document 46          04/07/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

WILDER NUNEZ
                                                      CIVIL ACTION
VERSUS
                                                      NO. 19-774-JWD-SDJ
CRST EXPEDITED, INC., ET AL.

                 RULING ON PLAINTIFF’S AMENDED MOTION IN LIMINE

         Before the Court is Plaintiff’s Amended Motion in Limine (Doc. 29) filed by plaintiff

Wilder Nunez (“Plaintiff” or “Nunez”). 1 It is opposed by defendants CRST Expedited, Inc.,

Anthony Stidham, Jr. (“Stidham”) and Ace American Insurance Company (collectively,

“Defendants”). (Doc. 32.) No reply brief was filed. The Court has carefully considered the law,

the facts in the record, and the arguments and submissions of the parties and is prepared to rule.

For the following reasons, the motion is denied.

    I.       BACKGROUND AND SUMMARY OF PARTIES’ ARGUMENTS

         This case arises from a motor vehicle accident which occurred in Duson, Louisiana on

March 31, 2018 between a 2015 Freightliner Cascadia 125 being driven by Stidham and a 1997

Freightliner Classic XL being driven by Nunez. (Doc. 21 at 2–3.) Nunez claims to have been

injured as a result of Stidham’s negligence. (Id.) In this motion, Plaintiff seeks to exclude any

evidence or mention that Plaintiff was involved in an accident in January of 2018 since there was

no such accident and the reference to that accident found in Plaintiff’s medical records was based

on Plaintiff’s faulty memory and a misunderstanding on the part of Plaintiff’s health care

providers. (Doc. 29 at 2–3.)


1
 The Court notes that Plaintiff filed what appears to be an identical motion and memorandum on April 2, 2021
(Doc. 37), beyond the March 9, 2021 deadline for filing motions in limine. No leave was sought to file this motion
beyond the deadline and therefore it will not be considered. If the Court did consider it, the motion would be denied
for the reasons stated herein.

                                                          1
         Case 3:19-cv-00774-JWD-SDJ               Document 46      04/07/21 Page 2 of 3




        Plaintiff also seeks to exclude any evidence or mention of benefits “of any kind or

character” paid to or on behalf of Plaintiff or to which he might become entitled, from a collateral

source “including worker’s compensation benefits, disability benefits, government benefits,

Affordable Care Act, OBAMACARE, third party payor, attorney loans, bank loans, social

security, payment of medical bills, Medicare, Medicaid, health insurance, etc.” (Doc. 29 at 3.)

Plaintiff fails to advise the Court which of these benefits, if any, were provided to or on behalf of

Plaintiff or to which he might be entitled in the future.

        With respect to the January 2018 accident, Defendants respond that Plaintiff’s reference to

another accident was not “mistaken” or the result of his faulty memory or a misunderstanding by

his providers, and, indeed, there are multiple references in Plaintiff’s records (including an

employment application which is attached). (Doc. 32 at 5–7; Doc. 32-1.) Defendants argue that a

ruling in Plaintiff’s favor on this issue would “require a credibility determination, which is

inappropriate at this stage.” (Doc. 32 at 5.)

        Defendants urge that the collateral source rule is applied differently depending on the kind

of payment or benefit involved. (Id. at 2–5.) Some payments, for instance, are considered collateral

sources if “the plaintiff either paid for the collateral source of recovery or suffered a diminution in

his patrimony in exchange for the availability of that recovery[.]” (Id. at 2–3.) The collateral

source rule does not work to allow a plaintiff’s “right to recover medical expenses extinguished

by operation of federal law governing Medicare,” nor does it apply to a host of other situations

which might or might not apply here, including “discounts of medical expenses obtained through

the litigation process.” (Id. at 3 (citations omitted).)




                                                    2
           Case 3:19-cv-00774-JWD-SDJ             Document 46       04/07/21 Page 3 of 3




   II.       DISCUSSION

          Whether or not Plaintiff had a second accident unrelated to the subject accident or, on the

other hand, no such accident occurred and its mention in Plaintiff’s medical and employment

records is the result of a mistake and misunderstanding, is a fact question for the jury to decide. It

cannot properly be excluded prior to trial by way of a motion in limine. Plaintiff’s motion on this

issue is therefore denied.

          As to the issue of payments or benefits subject to the collateral source rule, Defendants are

right that whether and to what extent the collateral source rule applies depends on the nature and

circumstances of the payments or benefits at issue, and Plaintiff has given the Court no information

about the alleged payments and benefits involved in this case and upon which a ruling can be

made. Therefore, this part of Plaintiff’s motion is likewise denied.

   III.      CONCLUSION

          For the foregoing reasons, Plaintiff’s Amended Motion in Limine (Doc. 29) is DENIED.

          Signed in Baton Rouge, Louisiana, on April 7, 2021.




                                               S
                                           JUDGE JOHN W. deGRAVELLES
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA




                                                   3
